DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2020 and 10/20/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 12/5/2022 have been fully considered but they are not persuasive. 
Applicant’s argument – (pages 8-9) – Applicant main argument center around the lack of teaching by ATTAR (US 2018/0085098) regarding the new claim amendment and its elements “wherein capturing the hyperspectral spectra from a stool sample of a subject further comprises using a single point hyperspectral spectroscopy device to capture the hyperspectral spectra from a stool sample of a subject in which hyperspectral images are collected at different wavelengths from the sensor and the signals from stool samples are then analyzed and classified.” This applies to claims 1, 8, 16 and 24. Please read the Remarks for further detail. 
Examiner’s response – Examiner respectfully disagree. ATTAR teaches the newly claim amendment as well in figure 1 and 0116 the use of a hyperspectral spectroscopy device is use to capture different wavelength of the feces/stool in figure 1 part 26. Paragraphs 0135 and 0163-0168 teaches detail of the hyperspectral spectroscopy device that is able to capture color as well as infrared wavelength, where 0023 further teaches the vast ranges or wavelength, from 40nm to 785nm are considered. Paragraph 0004-0007 teaches the automated analyzing of the emission of the subject, such as stool samples, over time and comparing to threshold in order to classify it as colorectal cancer. Please read the Office Action below for further detail. This applies to independent claims 1, 8, 16 and 24, and their dependent claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 14, 16-19, 21, 23-27, 29, 30 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ATTAR (US 2018/0085098).
Claim 1:
ATTAR (US 2018/0085098) teach the following subject matter:
A method for detecting colorectal cancer and precancerous polyps (0007 teaches screen for the presence of early stage cancer and/or polyps; 0122 teaches further detail), comprising: 
capturing, using an image sensor, hyperspectral spectra from a stool sample of a subject (0135 teaches using hyperspectral camera (image sensor) for bodily emission (stool) and 0163; figure 4 and 0142-0144 teaches bodily emission such as stool samples of human);
wherein capturing the hyperspectral spectra from a stool sample of a subject further comprises using a single point hyperspectral spectroscopy device to capture the hyperspectral spectra from a stool sample of a subject in which hyperspectral images are collected at different wavelengths from the sensor and the signals from stool samples are then analyzed and classified (figure 1 and 0116 teaches hyperspectral spectra capture from samples of urine or feces (stool) 26, where sensor 22,24 are the single point hyperspectral spectroscopy device(camera); 0135 and 0163 teaches the camera to be color camera (red, green, blue) is also a hyperspectral camera, where 0168 teaches infrared medium are capture as well, which would define hyperspectral of different wavelength from range of visible such as RGB and invisible such as infrared, 0023 further teaches the broad range of wavelength from 40nm to 785nm; 0004 teaches detection of colorectal cancer is detected which require analyzed and classified it to be colorectal cancer); 
comparing, using an analysis engine connected to the image sensor, the hyperspectral 5spectra from the stool sample to a spectral pattern indicative of colorectal cancer to identify a similarity between the hyperspectral spectra from the stool sample to the spectral pattern indicative of colorectal cancer (0007 teaches comparing of bodily emission  (feces/stool) over time and threshold; 0122-0123 teaches further detail of comparing of output signal pattern (spectral pattern) with machine learning; 0004 teaches colorectal cancer is of interest for detecting blood in stool by means of imaging techniques); and 
detecting colorectal cancer of the subject when there is a high similarity between the hyperspectral spectra from the stool sample to the spectral pattern indicative of colorectal cancer (above teaches use of hyperspectral spectra of stool samples, where 0004 teaches this is use for detecting colorectal in stool by means of imaging techniques).

Claim 2:
ATTAR teach:
The method of claim 1 further comprising gathering spectral signals using the image sensor from a stool sample of a subject that has cancer and from a stool sample of a healthy subject and training the analysis engine using the spectral signals of the subject with cancer and the healthy subjects to generate the spectral pattern indicative of colorectal cancer (above teaches hyperspectral camera on stool (feces) of a human (subject), above teach this is used for colorecta cancer detecting by using external imaging, above teach comparing over period and threshold (healthy subject), above teaches using machine learning (analysis engine) for the spectral signal pattern).

Claim 3:
ATTAR teach:
The method of claim 2, wherein comparing the hyperspectral spectra from the stool 15sample to the spectral pattern indicative of colorectal cancer further comprises performing machine learning to generate the similarity between the hyperspectral spectra from the stool sample to the spectral pattern indicative of colorectal cancer (0123 teaches the use of machine learning to process the spectra signals further with historical data relating to the subject).

Claim 4:
ATTAR teach:
The method of claim 1, wherein capturing the hyperspectral spectra from a stool sample of a subject further comprises capturing the hyperspectral spectra while the stool sample is 20in a toilet and without mixing the stool sample with a buffer (0151 teaches sample (stool) was not mixed; 0154 teach sample not mixed; figure 1 and 0116 teaches capturing the hyperspectral spectra (22,24,28,30) from the stool sample (26) straight from the toilet is viewed as without mixing stool sample with buffer).

Claim 6:
ATTAR teach:
The method of Claim 5, wherein capturing the hyperspectral spectra from a stool 25sample of a subject further comprises collecting and processing images and spectral information between 200 to 11,111 nm (figure 4 and 0142-0143 teaches spectral information from 400-700nm, 540nm, 565nm, 575nm that are considered and all within the range; figure 5 and 0157-0158 and Table US-0001; figure 6 and 0161-0164 taches nm consideration within the claimed range).

Claim 8:
ATTAR (US 2018/0085098) teach the following subject matter:
A method for identifying spectral biomarkers and patterns from stool samples, comprising the steps of:
capturing, using an image sensor, hyperspectral spectra from a stool sample of a subject (0135 teaches using hyperspectral camera (image sensor) for bodily emission (stool) and 0163; figure 4 and 0142-0144 teaches bodily emission such as stool samples of human); 
wherein capturing the hyperspectral spectra from a stool sample of a subject further comprises using a single point hyperspectral spectroscopy device to capture the hyperspectral spectra from a stool sample of a subject in which hyperspectral images are collected at different wavelengths from the sensor and the signals from stool samples are then analyzed and classified (figure 1 and 0116 teaches hyperspectral spectra capture from samples of urine or feces (stool) 26, where sensor 22,24 are the single point hyperspectral spectroscopy device(camera); 0135 and 0163 teaches the camera to be color camera (red, green, blue) is also a hyperspectral camera, where 0168 teaches infrared medium are capture as well, which would define hyperspectral of different wavelength from range of visible such as RGB and invisible such as infrared, 0023 further teaches the broad range of wavelength from 40nm to 785nm; 0004 teaches detection of colorectal cancer is detected which require analyzed and classified it to be colorectal cancer); 
comparing, using an analysis engine connected to the image sensor, the hyperspectral 5spectra from the stool sample to a spectral pattern indicative of cancer or a spectral pattern indicative of inflammatory bowel disease to identify a similarity between the hyperspectral spectra from the stool sample to the spectral pattern indicative of cancer or the spectral pattern indicative of inflammatory bowel disease (0007 teaches comparing of bodily emission  (feces/stool) over time and threshold; 0122-0123 teaches further detail of comparing of output signal pattern (spectral pattern) with machine learning; 0004 teaches colorectal cancer is of interest for detecting blood in stool by means of imaging techniques); and 
detecting one of cancer and inflammatory bowel disease of the subject when there is a high 10similarity between the hyperspectral spectra from the stool sample to the spectral pattern indicative of cancer or the spectral pattern indicative of inflammatory bowel disease (above teaches use of hyperspectral spectra of stool samples, where 0004 teaches this is use for detecting colorectal in stool by means of imaging techniques).

Claim 9: 
ATTAR teach:
The method of claim 8 further comprising gathering spectral signals using the image sensor from a stool sample of a subject that has cancer, from a stool sample of a subject that has inflammatory bowel disease and from a stool sample of a healthy subject and training the analysis 15engine using the spectral signals of the subject with cancer, the spectral signals of the subject with inflammatory bowel disease and the healthy subjects to generate the spectral pattern indicative of cancer and the spectral pattern indicative of inflammatory bowel disease (above teaches hyperspectral camera on stool (feces) of a human (subject), above teach this is used for colorecta cancer detecting by using external imaging, above teach comparing over period and threshold (healthy subject), above teaches using machine learning (analysis engine) for the spectral signal pattern).



Claim 10:
ATTAR teach:
The method of claim 9, wherein comparing the hyperspectral spectra from the stool sample to the spectral patterns indicative of cancer and inflammatory bowel disease further 20comprises performing machine learning to generate the similarity between the hyperspectral spectra from the stool sample to the spectral patterns indicative of cancer and inflammatory bowel disease (0123 teaches the use of machine learning to process the spectra signals further with historical data relating to the subject).

Claim 11:
ATTAR teach:
The method of claim 8, wherein capturing the hyperspectral spectra from a stool sample of a subject further comprises capturing the hyperspectral spectra while the stool sample is in a toilet and without mixing the stool sample with a buffer (0151 teaches sample (stool) was not mixed; 0154 teach sample not mixed; figure 1 and 0116 teaches capturing the hyperspectral spectra (22,24,28,30) from the stool sample (26) straight from the toilet is viewed as without mixing stool sample with buffer).

Claim 14:
ATTAR teach:
The method of Claim 12, wherein capturing the hyperspectral spectra from a stool sample of a subject further comprises collecting and processing images and spectral information between 200 to 11,111 nm (figure 4 and 0142-0143 teaches spectral information from 400-700nm, 540nm, 565nm, 575nm that are considered and all within the range; figure 5 and 0157-0158 and Table US-0001; figure 6 and 0161-0164 taches nm consideration within the claimed range).

Claim 16: 
ATTAR (US 2018/0085098) teach the following subject matter:
An apparatus for detecting colorectal cancer and precancerous polyps (0006 teach the use of computer and device for processing; 0007 teaches screen for the presence of early stage cancer and/or polyps; 0122 teaches further detail), comprising: 
an image sensor that captures hyperspectral spectra from a stool sample of a subject (0135 teaches using hyperspectral camera (image sensor) for bodily emission (stool) and 0163; figure 4 and 0142-0144 teaches bodily emission such as stool samples of human); 
an analysis engine connected to the image sensor that compares the hyperspectral spectra 10from the stool sample to a spectral pattern indicative of colorectal cancer to identify a similarity between the hyperspectral spectra from the stool sample to the spectral pattern indicative of colorectal cancer (0007 teaches comparing of bodily emission  (feces/stool) over time and threshold; 0122-0123 teaches further detail of comparing of output signal pattern (spectral pattern) with machine learning; 0004 teaches colorectal cancer is of interest for detecting blood in stool by means of imaging techniques);
wherein capturing the hyperspectral spectra from a stool sample of a subject further comprises using a single point hyperspectral spectroscopy device to capture the hyperspectral spectra from a stool sample of a subject in which hyperspectral images are collected at different wavelengths from the sensor and the signals from stool samples are then analyzed and classified (figure 1 and 0116 teaches hyperspectral spectra capture from samples of urine or feces (stool) 26, where sensor 22,24 are the single point hyperspectral spectroscopy device(camera); 0135 and 0163 teaches the camera to be color camera (red, green, blue) is also a hyperspectral camera, where 0168 teaches infrared medium are capture as well, which would define hyperspectral of different wavelength from range of visible such as RGB and invisible such as infrared, 0023 further teaches the broad range of wavelength from 40nm to 785nm; 0004 teaches detection of colorectal cancer is detected which require analyzed and classified it to be colorectal cancer); and
a computing device having a display that indicates colorectal cancer of the subject when there is a high similarity between the hyperspectral spectra from the stool sample to the spectral 15pattern indicative of colorectal cancer (0006 teaches device tablet device and personal computer all have screen for output; above teaches use of hyperspectral spectra of stool samples, where 0004 teaches this is use for detecting colorectal in stool by means of imaging techniques).   

Claim 17:
ATTAR teach:
The apparatus of claim 16, wherein the image sensor gathers spectral signals using the image sensor from a stool sample of a subject that has cancer and from a stool sample of a healthy subject and wherein the analysis engine is trained using the spectral signals of the subject with cancer and the healthy subjects to generate the spectral pattern indicative of colorectal cancer (above teaches hyperspectral camera on stool (feces) of a human (subject), above teach this is used for colorecta cancer detecting by using external imaging, above teach comparing over period and threshold (healthy subject), above teaches using machine learning (analysis engine) for the spectral signal pattern).  

Claim 2018: 
ATTAR teach:
The apparatus of claim 17, wherein the analysis engine performs machine learning to generate the similarity between the hyperspectral spectra from the stool sample to the spectral pattern indicative of colorectal cancer (0123 teaches the use of machine learning to process the spectra signals further with historical data relating to the subject).  

Claim 19:
ATTAR teach:
The apparatus of claim 16, wherein the image sensor captures the hyperspectral spectra while the stool sample is in a toilet and without mixing the stool sample with a buffer (0151 teaches sample (stool) was not mixed; 0154 teach sample not mixed; figure 1 and 0116 teaches capturing the hyperspectral spectra (22,24,28,30) from the stool sample (26) straight from the toilet is viewed as without mixing stool sample with buffer).  

Claim 21: 
ATTAR teach:
The apparatus of Claim 20, wherein the image sensor captures images and spectral information between 200 to 11,111 nm (figure 4 and 0142-0143 teaches spectral information from 400-700nm, 540nm, 565nm, 575nm that are considered and all within the range; figure 5 and 0157-0158 and Table US-0001; figure 6 and 0161-0164 taches nm consideration within the claimed range).  

Claim 23: 
ATTAR teach:
The apparatus of claim 16 further comprising a toilet and wherein the image sensor is mounted on the toilet (figure 1 teaches mounting of 22,24,28.30 on the toilet).  


Claim 524:
ATTAR (US 2018/0085098) teach the following subject matter:
An apparatus for identifying spectral biomarkers and patterns from stool samples (0006 teach the use of computer and device for processing; 0007 teaches screen for the presence of early stage cancer and/or polyps; 0122 teaches further detail), comprising the steps of: 
an image sensor that captures hyperspectral spectra from a stool sample of a subject (0135 teaches using hyperspectral camera (image sensor) for bodily emission (stool) and 0163; figure 4 and 0142-0144 teaches bodily emission such as stool samples of human)
wherein capturing the hyperspectral spectra from a stool sample of a subject further comprises using a single point hyperspectral spectroscopy device to capture the hyperspectral spectra from a stool sample of a subject in which hyperspectral images are collected at different wavelengths from the sensor and the signals from stool samples are then analyzed and classified (figure 1 and 0116 teaches hyperspectral spectra capture from samples of urine or feces (stool) 26, where sensor 22,24 are the single point hyperspectral spectroscopy device(camera); 0135 and 0163 teaches the camera to be color camera (red, green, blue) is also a hyperspectral camera, where 0168 teaches infrared medium are capture as well, which would define hyperspectral of different wavelength from range of visible such as RGB and invisible such as infrared, 0023 further teaches the broad range of wavelength from 40nm to 785nm; 0004 teaches detection of colorectal cancer is detected which require analyzed and classified it to be colorectal cancer); 
an analysis engine connected to the image sensor that compares the hyperspectral spectra from the stool sample to a spectral pattern indicative of cancer or a spectral pattern indicative of 10inflammatory bowel disease to identify a similarity between the hyperspectral spectra from the stool sample to the spectral pattern indicative of cancer or the spectral pattern indicative of inflammatory bowel disease (0007 teaches comparing of bodily emission  (feces/stool) over time and threshold; 0122-0123 teaches further detail of comparing of output signal pattern (spectral pattern) with machine learning; 0004 teaches colorectal cancer is of interest for detecting blood in stool by means of imaging techniques); and 
a computing device having a display that displays an indication of cancer and inflammatory bowel disease of the subject when there is a high similarity between the hyperspectral spectra from 15the stool sample to the spectral pattern indicative of cancer or the spectral pattern indicative of inflammatory bowel disease (0006 teaches device tablet device and personal computer all have screen for output; above teaches use of hyperspectral spectra of stool samples, where 0004 teaches this is use for detecting colorectal in stool by means of imaging techniques).   

Claim 25:
ATTAR teach:
The apparatus of claim 24, wherein the image sensor gathers spectral signals using the image sensor from a stool sample of a subject that has cancer, from a stool sample of a subject that has inflammatory bowel disease and from a stool sample of a healthy subject and wherein the 20analysis engine is trained using the spectral signals of the subject with cancer and inflammatory bowel disease and the healthy subjects to generate the spectral pattern indicative of cancer and inflammatory bowel disease (above teaches hyperspectral camera on stool (feces) of a human (subject), above teach this is used for colorecta cancer detecting by using external imaging, above teach comparing over period and threshold (healthy subject), above teaches using machine learning (analysis engine) for the spectral signal pattern).  



Claim 26: 
ATTAR teach:
The apparatus of claim 25, wherein the analysis engine performs machine learning to generate the similarity between the hyperspectral spectra from the stool sample to the spectral 25pattern indicative of cancer or inflammatory bowel disease (0123 teaches the use of machine learning to process the spectra signals further with historical data relating to the subject).  

Claim 27: 
ATTAR teach:
The apparatus of claim 24, wherein the image sensor captures the hyperspectral spectra while the stool sample is in a toilet and without mixing the stool sample with a buffer (0151 teaches sample (stool) was not mixed; 0154 teach sample not mixed; figure 1 and 0116 teaches capturing the hyperspectral spectra (22,24,28,30) from the stool sample (26) straight from the toilet is viewed as without mixing stool sample with buffer).  

Claim 30:
ATTAR teach:
The apparatus of Claim 28, wherein the image sensor captures images and spectral information between 200 to 11,111 nm (figure 4 and 0142-0143 teaches spectral information from 400-700nm, 540nm, 565nm, 575nm that are considered and all within the range; figure 5 and 0157-0158 and Table US-0001; figure 6 and 0161-0164 taches nm consideration within the claimed range).  



Claim 32: 
ATTAR teach:
The apparatus of claim 24 further comprising a toilet and wherein the image sensor is mounted on the toilet (figure 1 teaches mounting of 22,24,28,30 on the toilet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15, 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ATTAR (US 2018/0085098) in view of Dekel et al (US 2007/0282190).
Claim 7:
ATTAR teach the following subject matter:
The method of Claim 5, wherein capturing the hyperspectral spectra from a stool sample of a subject further comprises collecting and processing images and spectral information from Ultraviolet (UV), visible spectrum (figure 4 and 0142 teaches 400-700nm where 400nm is UV; 0142 teaches 400-700nm which is 380-700nm is visible; above teaches this spectrum for stool analysis).
ATTAR teaches all the subject matter above but not the following which is taught by Dekel et al (US 2007/0282190):
Near-infrared (NIR) (0028 teaches optical analysis applying radiation in the ultraviolet UV, visible or near-infrared NIR wave bands from an external source and measuring the reflection, absorption, refraction or fluorescence of the rays in the visible spectrum, where 0014 teaches for detection of colorectal disorder)
 ATTAR and Dekel et al are both in the field of image analysis, especially the use of imaging of stool for cancer detection by means of spectral components such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the method/system of ATTAR with spectrums of UV, visible and NIR  taught by Dekel et al such provides a passive detection and identification of different kinds of internal tumors, lesions and cancers by combined analyses of visible and infrared optical signals based on integral and spectral regimes for detection and imaging leading to early warning and treatment of potentially dangerous conditions as disclosed by Dekel et al in 0002. 

Claim 15:
ATTAR teach the following subject matter:
The method of Claim 12, wherein capturing the hyperspectral spectra from a stool sample of a subject further comprises collecting and processing images and spectral information from Ultraviolet (UV), visible spectrum (figure 4 and 0142 teaches 400-700nm where 400nm is UV; 0142 teaches 400-700nm which is 380-700nm is visible; above teaches this spectrum for stool analysis).
ATTAR teaches all the subject matter above but not the following which is taught by Dekel et al (US 2007/0282190):
Near-infrared (NIR) (0028 teaches optical analysis applying radiation in the ultraviolet UV, visible or near-infrared NIR wave bands from an external source and measuring the reflection, absorption, refraction or fluorescence of the rays in the visible spectrum, where 0014 teaches for detection of colorectal disorder)
 ATTAR and Dekel et al are both in the field of image analysis, especially the use of imaging of stool for cancer detection by means of spectral components such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the method/system of ATTAR with spectrums of UV, visible and NIR  taught by Dekel et al such provides a passive detection and identification of different kinds of internal tumors, lesions and cancers by combined analyses of visible and infrared optical signals based on integral and spectral regimes for detection and imaging leading to early warning and treatment of potentially dangerous conditions as disclosed by Dekel et al in 0002. 

Claim 22:
ATTAR teach the following subject matter:
The apparatus of Claim 20, wherein the image sensor captures Ultraviolet (UV), visible spectrum 
(figure 4 and 0142 teaches 400-700nm where 400nm is UV; 0142 teaches 400-700nm which is 380-700nm is visible; above teaches this spectrum for stool analysis).
ATTAR teaches all the subject matter above but not the following which is taught by Dekel et al (US 2007/0282190):
Near-infrared (NIR) (0028 teaches optical analysis applying radiation in the ultraviolet UV, visible or near-infrared NIR wave bands from an external source and measuring the reflection, absorption, refraction or fluorescence of the rays in the visible spectrum, where 0014 teaches for detection of colorectal disorder)
 ATTAR and Dekel et al are both in the field of image analysis, especially the use of imaging of stool for cancer detection by means of spectral components such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the method/system of ATTAR with spectrums of UV, visible and NIR  taught by Dekel et al such provides a passive detection and identification of different kinds of internal tumors, lesions and cancers by combined analyses of visible and infrared optical signals based on integral and spectral regimes for detection and imaging leading to early warning and treatment of potentially dangerous conditions as disclosed by Dekel et al in 0002. 

Claim 531:
ATTAR teach the following subject matter:
The apparatus of Claim 28, wherein the image sensor captures Ultraviolet (UV), visible spectrum (figure 4 and 0142 teaches 400-700nm where 400nm is UV; 0142 teaches 400-700nm which is 380-700nm is visible; above teaches this spectrum for stool analysis).
ATTAR teaches all the subject matter above but not the following which is taught by Dekel et al (US 2007/0282190):
Near-infrared (NIR) (0028 teaches optical analysis applying radiation in the ultraviolet UV, visible or near-infrared NIR wave bands from an external source and measuring the reflection, absorption, refraction or fluorescence of the rays in the visible spectrum, where 0014 teaches for detection of colorectal disorder)
 ATTAR and Dekel et al are both in the field of image analysis, especially the use of imaging of stool for cancer detection by means of spectral components such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the method/system of ATTAR with spectrums of UV, visible and NIR  taught by Dekel et al such provides a passive detection and identification of different kinds of internal tumors, lesions and cancers by combined analyses of visible and infrared optical signals based on integral and spectral regimes for detection and imaging leading to early warning and treatment of potentially dangerous conditions as disclosed by Dekel et al in 0002. 

Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over ATTAR (US 2018/0085098) in view Wang et al (US 2012/0135874).
Claim 13
ATTAR teaches all the subject above, but not the following this is taught by Wang et al:
The method of Claim 8, wherein the cancer includes one or more of carcinomas, leukemia, lymphoma, sarcomas, melanoma and germ cell tumors subjects (0114 teaches cancer such as colorectal leukemia, lymphoma and melanoma using spectroscopy from stool).
ATTAR and Wang et al are both in the field of image analysis, especially detection of cancer using spectroscopy generated from stool.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify ATTAR detecting cancer listed by Wang et al above such provide highly promising source of non-invasive biomarkers for the detection of a wide array of human diseases as disclosed by Wang et al in 0004.

Claim 29:
ATTAR teaches all the subject above, but not the following this is taught by Wang et al: 
The method of Claim 24, wherein the cancer includes one or more of carcinomas, leukemia, lymphoma, sarcomas, melanoma and germ cell tumors subjects (0114 teaches cancer such as colorectal leukemia, lymphoma and melanoma using spectroscopy from stool).
ATTAR and Wang et al are both in the field of image analysis, especially detection of cancer using spectroscopy generated from stool.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify ATTAR detecting cancer listed by Wang et al above such provide highly promising source of non-invasive biomarkers for the detection of a wide array of human diseases as disclosed by Wang et al in 0004.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Smith et al (US 2006/0269972) teaches Method Of Diagnosing Colorectal Adenomas And Cancer Using Infrared Spectroscopy – Abstract and 0012
	KIM et al (US 2009/0216099) teaches APPARATUS FOR ANALYZING COMPONENTS OF URINE BY USING ATR AND METHOD THEREOF – method is a near infrared ray, and the near infrared ray used in the analyzing apparatus has a wavelength band of 800 nm .about.2500 nm. The light having the wavelength band is suitable for the analysis of a single component contained in the urine, but in case of analyzing plural components (0003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656